PER CURIAM.
Wieh George Kun appeals the district court’s order granting summary judgment to the Appellee on his race and sex discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001). We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Kun v. Berkeley County Gov’t, No. CA-00-790-2-18 (D.S.C. Oct. 2, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.